LAW OFFICES OF
JEFFREY LICHTMAN
1! EAST 44™ STREET
SUITE SOI
NEW YORK, NEW YORK 10017

www Jjeffreylichtman.com PH: (212) 581-1001

JEFFREY LICHTMAN
JEFFREY EINHORN FX: (212) 581-4999

JASON GOLDMAN

December 2, 2019

BY_ EMAIL: Erica m_williams@nyed.uscourts.gov
Hon. Vera M. Scanlon

United States Magistrate Judge

Eastern District of New York

225 Cadman Plaza East

Brooklyn, New York 11217

Re: United States v. Harpreet Singh, 19 MJ 793

Dear Judge Scanlon:

Iam writing on behalf of defendant Harpreet Singh to respectfully request a modification
of the defendant’s bail conditions which would permit Mr. Singh to drive his infant child and
wife to John F. Kennedy International Airport on December 9, 2019 so that they may return to
India. For this trip, Mr. Singh would be out of his home from 9:00 a.m. until approximately
noon that same day, The government, by AUSA Nicholas Moscow, has no objection to this
request.

By way of background, Mr. Singh was released by Judge Bloom on September 13, 2019
via a $200,000 personal recognizance bond co-signed by two sureties and secured by $30,000 in
cash, with conditions that he only leave his home for attorney’s visits, court appearances, medical
treatment, employment and other activities approved by Pretrial Services. Since that time, Mr.
Singh has consented to three orders of excludable delay and has remained on pretrial release
without issue.

 
JEFFREY LICHTMAN

Hon. Vera Scanlon

United States Magistrate Judge
December 2, 2019

Page 2

Thank you for your consideration of this matter. I remain available for a conference
should Your Honor deem it necessary.

Respectfully submitted,

Ns

    

Jeffrey Einhorn

ce: Nicholas Moscow, Esq.
Assistant United States Attorney (by email)

USPO Sanchez (by email)

SO ORDERED:

 

U.S.M.J, Vera M. Scanlon
